Citation Nr: 0707251	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen the claim for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had Philippine Scout service from May 1946 to 
February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.  The claims folder was subsequently 
transferred to the RO in Los Angeles, California.    

The veteran testified before the undersigned at a Board 
hearing in July 2006.  A transcript of that hearing has been 
associated with the claims folder.  


REMAND

VA is required to make reasonable efforts to obtain relevant 
private medical records that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  VA regulation clarifies that "reasonable efforts" 
will generally consist of an initial request for the records 
and, if the records are not received, at least one follow-up 
request.  38 C.F.R. § 3.159(c)(1).  In February 2004, the 
veteran completed four separate VA Forms 21-4142 authorizing 
the VA to obtain private medical records from four medical 
treatment facilities.  However, the Board finds no indication 
that the RO ever requested the relevant records from the 
facilities indicated by the veteran in February 2004.  In the 
January 2005 statement of the case, the RO indicated that the 
records were not obtained because the veteran did not specify 
what conditions he was treated for at each of the facilities.  
The Boards finds that a remand is in order so that the RO can 
attempt to obtain the veteran's private medical records from 
each of the four facilities indicated by the veteran in 
February 2004.  

In correspondence dated November 2004, the veteran also 
indicated tuberculosis treatment at Tacloban Pavilion 
Hospital in Tacloban City, the Philippines; the Quezon 
Institute Hospital in Tacloban City, the Philippines; and the 
San Lazaro Hospital in Manila, the Philippines.  However, the 
veteran did not indicate facility addresses or dates of 
treatment.  The RO should attempt to secure this information 
from the veteran on remand.  

In addition, in a November 2004 statement, the veteran 
indicated that he had received treatment at the VA Manila 
Outpatient Clinic in Pasay City, the Philippines.  The extent 
and dates of his VA medical care is unknown.  However, VA's 
duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  On 
remand, the RO should take the necessary steps to secure any 
relevant VA treatment records. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should attempt to obtain the 
veteran's treatment records from Dr. Ming 
Hsu, M.D., from whom the veteran allegedly 
received treatment in September 2001, as 
identified by the veteran's February 2004 
authorization to release medical 
information.  

2.  The RO should attempt to obtain the 
veteran's treatment records from Los 
Angelos Doctors, where the veteran 
allegedly received treatment in September 
2002, as identified by the veteran's 
February 2004 authorization to release 
medical information.  

3.  The RO should attempt to obtain the 
veteran's treatment records from Dr. Khai 
Do, M.D., from whom the veteran allegedly 
received treatment in November 2002, as 
identified by the veteran's February 2004 
authorization to release medical 
information.  

4.  The RO should attempt to obtain the 
veteran's treatment records from Dr. Khan 
M. Ikraw, M.D., from whom the veteran 
allegedly received treatment in January 
2003, as identified by the veteran's 
February 2004 authorization to release 
medical information.  

5.  The RO should ask the veteran to 
identify the relevant addresses and dates 
of treatment for each of the medical 
treatment facilities he identified in his 
November 2004 correspondence:

a)   Tacloban Pavilion Hospital, Tacloban 
City, the Philippines

b)  Quezon Institute Hospital, Tacloban 
City, the Philippines

c)  San Lazaro Hospital, Manila, the 
Philippines

6.  The RO should secure all of the 
veteran's treatment records from the VA 
Manila Outpatient Clinic in Pasay City, 
the Philippines, dated through the 
present.  

7.  The RO should then readjudicate the 
issues on appeal.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




